Exhibit 10.1

ICG 2014 Performance Plan

The Board of Directors of ICG Group, Inc. (together with its wholly-owned
subsidiaries, “ICG”) hereby establishes this 2014 Performance Plan (this
“Plan”). The purposes of this Plan are to (1) advance the interests of ICG’s
stockholders by providing certain officers and other employees with bonus
payments and/or vesting of performance shares upon the achievement of specified
corporate and individual goals and (2) help ICG attract and retain key
employees.

The Compensation Committee of ICG’s Board of Directors (the “Committee”) will
administer and interpret this Plan. All decisions and determinations of the
Committee with respect to this Plan will be final and binding on all parties.

ICG’s 2014 goals include quantitative and qualitative goals. The relative
weighting of each element of the ICG-specific goals is described below.

Eighty-five percent (85%) of the Plan is tied to the accomplishment of
quantitative goals. The achievement of a specified consolidated GAAP revenue
goal for ICG’s existing consolidated companies (GovDelivery, MSDSonline and
Bolt) accounts for forty percent (40%) of the Plan, the achievement of a
specified adjusted non-GAAP net income goal on a consolidated basis accounts for
twenty percent (20%) of the Plan and the deployment of capital (either cash or
ICG equity) in a manner that the Committee believes is in the best interests of
ICG’s stockholders accounts for twenty-five percent (25%) of the Plan.

Fifteen percent (15%) of the Plan is tied to execution against the following
qualitative goals: (1) execution of strategic initiatives, (2) brand enhancement
and (3) reaction to unforeseen market/business conditions.

Following the end of the 2014 fiscal year, the Committee will evaluate ICG’s
2014 performance and determine the extent (expressed as a percentage) to which
the corporate and individual goals, as applicable, were achieved (such
percentage, the “Achievement Percentage”). The Committee will then award bonuses
and/or provide for the vesting of performance shares in accordance with each
individual’s Achievement Percentage under the terms of this Plan.